DETAILED ACTION

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.
Chen discloses in Fig. 3 that CurrRef (342) is located using mvLX and re-using the DMV (330).  Para. 0015-0019 of Chen describe determining if the mvLX is valid or not (and further states that invalidity is based on if the inter-view reference block is inter-view disparity predicted).  Furthermore, in Fig. 3, the mvLX must be a temporal motion vector in order to use mvLX to locate CurrRef by re-using the DMV.  Therefore, Chen does disclose determining the prediction scheme of the motion vector for Base (322) is inter-view predicted. 
Wu has been removed from the rejection of claim 1 since Wu was being utilized for the limitation “deriving a motion vector of the first reference block based on the prediction scheme of the first reference block”.  However, this limitation was broadened and Chen reads on this limitation of “deriving a motion vector of the first reference block”.
Even though not in the rejection of the independent claim no longer, Wu discloses the scaling equation that applicant cites in the remarks.  The scaling equation shows that RfDistance is used in the equation by subtraction RfPOC-RfRfPOC.  Well-known mathetmatics shows that the denominator of this equation is invalid if the denominator is zero (and Wu further goes on to describe this in para. 0013).  Wu also discloses in para. 0012-0013, when applying MVC to multi-view sequences problems 
Please refer to pertinent art section for additional references located.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 26 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (herein after will be referred to as Chen) (US 20150382020).

Regarding claim 26, Chen discloses
a method for decoding a multi-view video, the method comprising:  [See Chen [Title]]
obtaining a residual difference of a current block from a bitstream [See Chen [Fig. 9] Step (970), generating residual signal of the current block based on input data received with a current block in Step (910).]
deriving a first reference block referred to for inter-view prediction of the current block to be decoded; [See Chen [Fig. 1] Current (112) and Base (122).  Also, see 0015, Current PU uses inter-view.] 
determining that the prediction scheme of the first reference block is inter-view prediction; based on the determination that the prediction scheme of the first reference block is inter-view prediction, determining a (0,0) motion vector for the current block for deriving a second reference block; [See Chen [0019] If both mvL0 and mvL1 are invalid, a zero vector will be used for Base (122)….mvL0 and mvL1 are invalid if the inter-view reference block (base 322) is inter-view disparity compensated prediction.  Also, in para. 0017-0018, the BaseRef block (352) is located using mvLX and then the CurrRef block is located by re-using the DMV (so the CurrRef block is located by using both motion vector mvLX and DMV).  Therefore, it is shown that the motion vector mvLX from reference block (322) for locating BaseRef (352) is a zero vector when mvLO and mvL1 are invalid.  Then, CUrrRef will be calculated using the zero vector and re-using DMV.]
deriving the second reference block based on the motion vector for the current block; [See Chen [Fig. 1] CurrRefblock (142) or Fig. 3, CurrRef (342) is derived using DMV, mvLX and re-using DMV.]
deriving a motion vector for the first reference block; [See Chen [Figs. 1/3] mvLX]
deriving a third reference block based on the motion vector for the first reference block;  [See Chen [Figs. 1/3 and 0005] BaseRef (152) is derived using mvLX.]
generating a prediction residual for the current block based on the second reference block and the third reference block; and [See Chen [Fig. 4 and 0021] Residual prediction (420) using blocks (342 and 352) for final residue.]
reconstructing the current block using the prediction residual and the residual difference [See Chen [Fig. 9] Step (980) decoding the current block by applying the residual prediction to the residual signal of the current block.  Also, see Fig. 4.]
wherein the prediction residual is generated based on a difference between the second reference block referred to the current block and the third reference block referred to the first reference block, and  [See Chen [Figs. 2/4]]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (herein after will be referred to as Chen) (US 20150382020) in view of Wu et al. (herein after will be referred to as Wu) (US 20140185686).

Regarding claim 27, Chen (modified by Wu) disclose the method of claim 26.  Furthermore, Chen does not explicitly disclose
wherein the determining the prediction scheme comprises: acquiring data for video decoding by decoding the received bit stream; and determining the prediction scheme of the first reference block by using the data for video decoding.
However, Wu discloses
wherein the determining the prediction scheme comprises: acquiring data for video decoding by decoding the received bit stream; and determining the prediction scheme of the first reference block by using the data for video decoding. [See Wu [0018] Predictor identifier to identify at least one candidate motion vector predictor type determined by the type determiner.  Also, see Figs. 18-19, Decoder for decoding received input stream.]     
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Chen to add the teachings of Wu, in order to improve upon motion vector competition for multi-view sequences in HEVC to alleviate any problems that occur [See Wu [0012]].

wherein the acquiring the data for video decoding comprises performing at least one of an entropy decoding, a dequantization, and an inverse transformation on the bit stream.  
However, Wu discloses
wherein the acquiring the data for video decoding comprises performing at least one of an entropy decoding, a dequantization, and an inverse transformation on the bit stream.  [See Wu [Fig. 18] Decoder with entropy, inverse quantization and inverse transformation of received input video from the encoder.]
  Applying the same motivation as applied in claim 26.                    

Regarding claim 29, Chen (modified by Wu) disclose the method of claim 27.  Furthermore, Chen does not explicitly disclose
wherein the determining the prediction scheme comprises identifying the prediction scheme using at least one of view Identification (ID) information, view order information, and flag information for identifying a motion prediction scheme, included in the data for video decoding.   
However, Wu discloses
wherein the determining the prediction scheme comprises identifying the prediction scheme using at least one of view Identification (ID) information, view order information, and flag information for identifying a motion prediction scheme, included in the data for video decoding.   [See Wu [0099] Identifies a reference pixel area in a reference frame…the type determiner performs determination based in part on camera views (i.e. view information).]
Applying the same motivation as applied in claim 26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 20150055704) – para. 0168 – If no temporal motion vector is found (i.e. for the reference block) then default motion vector is applied such as a zero motion vector for ARP.  Also, see para. 0165 with Figs. 9/10.
Zhang et al. (US 20140376633) – para. 0227 – using a zero motion vector for an extended block located using a DMV when the TMV or DMV is not found.
Liu et al. (US 20170013275) – para. 0163 – describes the same concept from within Chen.  However, this reference fails to qualify as prior art due to its date.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486